Citation Nr: 1410498	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-48 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder claimed as manic depression, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Dianne Olson, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and P.B.





ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony on the issue on appeal in a Travel Board hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's file. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service connection for manic depression; the Veteran did not appeal that decision.   

2.  New evidence associated with the claims file since the November 2004 rating decision includes a relevant service treatment record.
 


CONCLUSIONS OF LAW

A relevant service treatment has been received since the November 2004 denial of service connection and reconsideration of the prior claim is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).

The Veteran's original claim for service connection for manic depression was denied by the RO in a November 2004 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records.  In the rating decision, the RO denied the claim, noting that depression was mentioned at entrance, that there was no documentation of a diagnosis of depression or mania in part because there was no evidence of a current disability presented.  The Veteran was notified of the RO's decision in December 2004.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In March 2009, the Veteran submitted an application to reopen the claim for service connection for manic depression.  In subsequent correspondence he noted his manic symptoms were diagnosed as bipolar disorder.  

Evidence received since the November 2004 rating decision includes a service treatment record noting he had been hospitalized from April 3 to April 7, 1980.  The examiner commented that at times he appeared to show some of the affective qualities and the judgment deficit of an early manic-depressive psychotic.  However, he indicated that a final diagnosis of histrionic character disorder was warranted.  

Additional records received since the November 2004 decision include private and VA treatment records noting a current diagnosis of bipolar disorder. 

The evidence showing a current disability is new and material.  Moreover, the relevant service department record recently received warrants reconsideration of the prior claim on the merits.


ORDER

The prior claim of entitlement to service connection for an acquired psychiatric disorder (claimed as manic depression) must be reconsidered on the merits, and to that extent only, the appeal is allowed.


REMAND

The Veteran's April 1979 entrance Report of Medical History reflects a notation of a history of depression or excessive worry by the Veteran and by the examiner.  Service treatment records show that in August 1979 and February 1980, medical examiners noted the April 1979 notation regarding a history of depression and anxiety.  Further, a March 1980 clinical record shows that the Veteran was diagnosed with adjustment reaction of adult life.  In April 1980, he was diagnosed with character disorder, histrionic personality.  The examiner commented that at times he appeared to show some of the affective qualities and the judgment deficit of an early manic-depressive psychotic, but found the histrionic character disorder the appropriate diagnosis.  That hospital summary suggested the Veteran had other hospital stays.  Hospital records for any other psychiatric admissions should be requested through official channels, to include the any additional records from the from the April 1980 stay.

The Veteran was provided a VA mental disorders examination in August 2009.  After a mental status evaluation, the VA examiner diagnosed the Veteran with bipolar disorder and opined that the current diagnosis was not service related because it was medically impossible to relate the current condition to the diagnosis in service.  The examiner stated that there was no evidence in literature that a character disorder, histrionic personality, can progress to a bipolar disorder.  She stated that medically there was no pathophysiological relationship between the two conditions.  However, she did not address the comment in the April 1980 hospital report suggesting qualities suggestive of an early manic-depressive psychotic.  Thus, the Board finds an additional examination and opinion is necessary.

The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his current psychiatric disorder.  Thereafter, any identified records, to include those from the Albuquerque VA Medical Center dated from May 2011 to the present, that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to provide the name and addresses for any private medical providers who have treated him for his psychiatric disability.  After securing any necessary authorization relevant records which are not duplicates of those already contained in the record should be requested.  In addition, obtain relevant VA treatment records dated since May 2011 from the Albuquerque VA Medical Center.  If any requested records are not available, the Veteran must be notified of such.

2.  Request the Veteran's service inpatient hospital records showing treatment for psychiatric complaints through official sources, to include any additional records pertaining to the April 1980 hospitalization and 2 day treatment in the psychiatric clinic in early March 1980.  If any requested records are not available, the Veteran must be notified of such.
 
3.  After the development requested above has been completed and any records obtained associated with the file, schedule the Veteran for a VA psychiatric examination, by a psychiatrist if available.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Please provide the diagnoses for all psychiatric disorders identified.
b) For the diagnosed bipolar disorder currently noted 
in the medical evidence of record and any other psychiatric disability diagnosed (other than a personality disorder) is the current disability at least 
as likely as not (50% probability or greater) related to or a maturation of the psychiatric complaints noted in service?  In rendering this opinion please address the in-service diagnosis of histrionic character disorder and the notation on the same April 1980 report that at times the Veteran appeared to show some of the affective qualities and the judgment deficit of an early manic-depressive psychotic.
c) If you find a current psychiatric disorder (other than a personality disorder) is related to service, please provide an opinion as to whether the disorder clearly existed prior to the Veteran's entrance on active duty.  Please explain why or why not.
d) If you find the psychiatric disorder clearly preexisted service, then provide an opinion as to whether the disorder underwent a permanent worsening during service (versus a temporary flare-up or exacerbation 
of symptoms).  If the psychiatric disorder was permanently worsened during service, was that worsening clearly the result of the natural progression of the disorder?  Please explain the reason for your opinions. 

Please explain the reasoning for the opinions provided. If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completion of the above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


